Title: To Alexander Hamilton from Joseph Nourse, 18 March 1793
From: Nourse, Joseph
To: Hamilton, Alexander



Treasury DepartmentRegisters Office 18 March1793.
Sir

I have the Honor to transmitt for your Inspection sundry Statements No. 1 to 12 which have been made out at the Request of the Hon: W. Smith of So. Carolina. Permit me to intimate that Mr. Smith woud wish to be furnishd with them some time Tomorrow as he Expects to sail for Charlestown on Wednesday morning. I have not conceived it necessary to render these Statements under Signature, as Mr. Smiths view is confind to his own Information, But shoud this be requisite, I presume it might be safely done. With the greatest Respect, I am Sir,
your mo: ob. Sert.

Hon: Alexander Hamilton Esqr.Secretary of the Treasury

